DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, a conjunction “and” is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takarai (USPN 2016/0248292).
	Regarding claim 1, Takarai discloses an electronic component (see figure 4, 8) comprising:
a case body (51, 52) that is formed by fitting a first housing (52) and a second housing (51);
an electronic circuit board (a circuit board 54) that is accommodated in the case body;
a conductor portion (a conductive gasket 39, see figures 4, 8) that is formed to continuously extend in a circumferential direction of the electronic circuit board at a portion of the first housing where the first housing is fitted to the second housing,
wherein the conductor portion is electrically connected to a ground of the electronic circuit board (see par. 0093).
3.	Claims 1, 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi et al (USPN 2019/0051875).
	Regarding claim 1, Choi discloses an electronic component (see figures 3-6) comprising:
a case body that is formed by fitting a first housing (110) and a second housing (120);
an electronic circuit board (a circuit board 500) that is accommodated in the case body;
a conductor portion (a metal conductor 300, see par. 0068) that is formed to continuously extend in a circumferential direction of the electronic circuit board at a portion of the first housing where the first housing is fitted to the second housing (see figure 3),
wherein the conductor portion is electrically connected to a ground of the electronic circuit board (a ground 510) (see par. 0066-0067, and figure 6).
Regarding claim 3, Choi discloses a ground line (510) is formed in a substantially circumferentially wound shape on the electronic circuit board (500) (see figure 6, par. 0056)
                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lassini et al (USPN 2019/0227538) in view of Choi et al (USPN 2019/0051875).
Regarding claims 1, 3, Lassini discloses an electronic component (see figures 12-13) comprising:
a case body (100) that is formed by fitting a first housing (114) and a second housing (116);
an electronic circuit board (a circuit board 120) that is accommodated in the case body.
Lassini does not explicitly disclose a conductor portion as claimed.
Choi discloses an electronic component (see figures 3-6) comprising:
a conductor portion (a metal conductor 300, see par. 0068) that is formed to continuously extend in a circumferential direction of the electronic circuit board at a portion of the first housing where the first housing is fitted to the second housing (see figure 3), wherein the conductor portion is electrically connected to a ground of the electronic circuit board (a ground 510) (see par. 0066-0067, and figure 6), and a ground line (510) is formed in a substantially circumferentially wound shape on the electronic circuit board (500)(see figure 6, par. 0056).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified an electronic component of Lassini to incorporate a conductor portion as disclosed by Choi to protect the circuit board as well as electronic components from damage due to an electrostatic discharge event.
Regarding claims 5, 7, Lassini discloses wherein the electronic component is a servo motor device (see figure 1, and par. 0042 and 0068).
Allowable Subject Matter
5.	Claims 2, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836